Case 2:20-cv-07404-SB-DFM Document 11 Filed 11/23/20 Page 1 of 1 Page ID #:50


                                                                    JS-6



                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



 MARGIE BROWN,                           Case No. CV 20-07404-SB (DFM)

          Plaintiff,                     JUDGMENT

             v.

 THE COUNTY OF LOS ANGELES
 DPSS et al.,

          Defendants.



      Pursuant to the Order Dismissing Action for Failure to Prosecute,
      IT IS ADJUDGED that this action is dismissed without prejudice.




 Date: November 23, 2020                  ___________________________
                                          STANLEY BLUMENFELD, JR.
                                          United States District Judge
